Appeal from judgments entered after trial in the Court of Claims. Claimants were injured when a car in which they were riding southerly on the right side of the road on Route 9N between Bolton Landing and Lake George was struck by a northbound car driven by Alfred Grasso which came over on the wrong side of the road. Claimants allege the State is responsible because of a defect in the shoulder of the road on Grasso’s side which played a part in the accident when Grasso’s car went on the shoulder *747to avoid collision with a third car moving south. The Court of Claims has dismissed the claim. We think the decision is warranted by the record. There is an open question of fact as to whether the condition of the road at the shoulder played any part in Grasso’s car coming to claimant’s side of the road. Although an engineer testified that he measured a differential in elevation between shoulder and road surface of from three to six inches, a State Trooper who made measurements along the road at close time proximity with the accident found the difference to be one inch. Moreover, the speed of Grasso’s car could have been found to be the cause of the accident. The trooper testified that behind the Grasso car when it came to a stop there were skid marks 123 feet long leading back to the center of the road; and that one of the claimants told him immediately after the accident that Grasso’s car was going very fast. Moreover Grasso’s own version on the trial as to the emergency which caused him to go on the road shoulder is vague and need not have been credited. He testified he saw “something, a car or something” in front of him. All this presents ah issue of fact on the State’s responsibility for causation which has been decided consistently with the weight of evidence. Judgment unanimously affirmed, without costs. Present — Bergan, P. J., Coon, Gibson, Herlihy and Reynolds, JJ.